Citation Nr: 0333781	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  96-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for a gastrointestinal 
disorder, to include chest pain, claimed as due to an 
undiagnosed illness.

Entitlement to service connection for shortness of breath, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1971, and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for chest pain and shortness of 
breath, both claimed as due to an undiagnosed illness.

A hearing was held before a Veterans Law Judge at the RO in 
August 1997.  In March 1998, the Board remanded the issues 
for further development.  In February 2002, the Board 
requested additional development consisting of a VA 
examination.  In May 2003, the Board remanded the claim so 
that the RO could consider the additional evidence developed 
pursuant to the February 2002 development request.  The Board 
notes that during the pendency of this appeal, the issue of 
entitlement to service connection for chest pain, claimed as 
secondary to an undiagnosed illness, has been recharacterized 
and adjudicated as entitlement to service connection for a 
gastrointestinal disorder, to include chest pain, claimed as 
secondary to an undiagnosed illness.  The Board has 
determined that further development is required with regard 
to this issue.  Therefore, it is the subject of a remand 
following this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for shortness of breath has 
been obtained, and the VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to the 
claims, the evidence necessary to substantiate the claim, and 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran's 
complaints of shortness of breath constitute a "chronic 
disability" that may be attributed to service in the Persian 
Gulf.


CONCLUSION OF LAW

Shortness of breath may be presumed to have been due to an 
undiagnosed illness during Persian Gulf service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
entitlement to service connection for shortness of breath, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination to 
assess his claimed disability.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an October 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Factual Background

Service medical records are largely silent with regard to 
complaints, findings or treatment related to shortness of 
breath.  The August 1994 retirement examination report noted 
that the veteran had pulmonary hyperinflation.  The examiner, 
in an attached memorandum, noted that the pulmonary 
hyperinflation was modest.  He said pulmonary function tests 
(PFTs) were not done, but the veteran seemed to have a 
diminished flow.  He concluded by saying it was unlikely that 
his symptoms were the result of Persian Gulf service.  The 
veteran specifically indicated that he did not experience 
shortness of breath when asked on the August 1994 report of 
medical history, completed in conjunction with his 
examination.

A September 1993 private treatment note indicated that the 
veteran reported intermittent shortness of breath.  The 
veteran indicated that he had been experiencing such symptoms 
off and on since serving in Saudi Arabia.  On examination, 
there were no rales, wheezes, rhonchi or stridor.  Chest x-
ray was normal.  The diagnosis was dyspnea, etiology 
undetermined.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in August 1997.  The veteran stated 
that he occasionally experienced shortness of breath.  He 
testified that doctors at the VA could not explain his 
shortness of breath, but did offer an opinion that it was 
probably anxiety related.  The veteran indicated that he did 
not think his shortness of breath was related to anxiety 
because it did not necessarily occur when he was worried 
about anything or feeling pressured.

A November 1998 VA respiratory examination report noted 
intermittent episodes of shortness of breath that were not 
necessarily related to exertion.  The veteran reported no 
history of asthma, family history of asthma, or lung disease.  
He also reported no history of asbestos exposure or 
tuberculosis.  On examination, the lungs were clear to 
auscultation bilaterally.  PFTs showed no obstructive or 
restrictive disease.  No parenchymal lung defects were noted 
on chest x-ray.  Echocardiogram showed no evidence of 
pulmonary hypertension, valve disease, or other pathological 
changes.  The diagnosis was dyspnea on exertion with unclear 
etiology.

An October 2002 VA respiratory examination report noted that 
the veteran reported intermittent shortness of breath.  The 
veteran stated that the shortness of breath was mild, either 
at rest or on exertion, and noted that he had been 
experiencing it since 1993.  On examination, the lungs were 
clear to auscultation, bilaterally.  No wheezes, ronchi or 
rales were noted.  There was a normal examination to 
percussion and no evidence of consolidation.  PFTs showed no 
evidence of obstructive or restrictive disease.  The examiner 
stated that there was no evidence of pulmonary disease.

A July 2003 VA respiratory examination report stated that the 
veteran presented with intermittent shortness of breath.  The 
examiner stated that there was no evidence of disease by 
clinical examination.  He went on to note that the veteran's 
PFTs were within normal limits.  Finally, he stated that it 
was at "least as likely as not that the veteran's complaints 
[were] etiologically related to service."

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2003).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001."  
The presumptions were amended to allow service connection to 
be presumed for "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service-connected.  The changes are effective March 1, 2002.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for shortness of breath, claimed as due to an 
undiagnosed illness.  The Board notes that the evidence of 
record does not readily appear to contain objective signs or 
indications of a chronic disability manifested by shortness 
of breath.  However, the July 2003 VA examiner noted that the 
veteran's complaints were "likely as not" related to 
service.  Although, specific clinical findings are not noted 
in this examination report, it is reasonable to infer from 
the examiner's statement regarding the etiology of the 
veteran's complaints that some objective signs of the 
veteran's complaints were perceptible at least to the 
examiner.

With regard to whether the veteran's shortness of breath 
could be considered "chronic disability," the Board notes 
that the veteran has reported that he has experienced 
shortness of breath since serving in Saudi Arabia.  The Board 
finds the veteran's statements in this regard credible.  
Accordingly, as there is a reasonable basis upon which to 
infer that the veteran has what could be considered objective 
indications of a "chronic disability" manifested by 
shortness of breath, service connection is granted.


ORDER

Entitlement to service connection for shortness of breath, 
claimed as due to an undiagnosed illness, is granted.


REMAND

Service medical records note that the veteran was 
hospitalized in February 1991 due to hypertension and 
intermittent chest pain.  A February 1991 service medical 
record noted that the veteran's symptoms could be related to 
a gastrointestinal disorder and related a diagnosis of rule 
out reflux versus hiatal hernia.  Other February 1991 service 
medical records documenting the veteran's hospitalization 
refer to the possibility of gastrointestinal symptoms.

The veteran filed a claim for service connection for symptoms 
related to service during the Gulf War in September 1994.

A February 1995 VA examination report noted that the veteran 
complained of pressure and pain in the chest area.  The 
diagnosis was non-cardiac chest pain.  A March 1995 VA 
treatment note indicated a possible diagnosis of 
gastresophogeal reflux disease (GERD).  A September 1998 VA 
examination report also noted a diagnosis of GERD.  A July 
2003 VA heart examination noted diagnoses of non-cardiac mid-
epigastric pain and hiatal hernia.

Based on the evidence of record, the RO determined that the 
veteran's complaints of chest pain had been related to a 
known gastrointestinal disorder and denied service connection 
for a gastrointestinal disorder, to include chest pain, 
claimed as due to an undiagnosed illness.  However, the Board 
notes that, as the veteran has a currently diagnosed 
disorder, direct service connection may be available for the 
veteran's claimed disorder.  Service medical records note 
that the veteran's complaints could have been related to a 
gastrointestinal disorder.  However, records do not indicate 
that the veteran had an evaluation to assess this 
possibility.  Accordingly, the Board finds that a VA 
examination is warranted in this instance.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination that is appropriate to 
determine the nature and etiology of any 
currently diagnosed gastrointestinal 
disorder.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review.  The examiner 
is asked to offer an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed 
gastrointestinal disorder had its origins 
in service.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



